Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 1/5/2022.
2. 	Claims 1-5, 8-18 and 20 are pending in the case. 
3.	Claims 6, 7 and 19 are cancelled. 
4.	Claim 1, 14 and 20 are independent claims. 



Allowable Subject Matter
Claims 1-5, 8-18 and 20 are allowed.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Krieger on 1/13/2022.

The application has been amended as follows: 


	displaying on the display device a display field;
	displaying within the display field a graphical user interface including a launcher icon;
displaying with the graphical user interface a first overlay upon a selection of the launcher icon 
displaying a currently running vehicle application on a second portion of the display field not covered by the first overlay, wherein the currently running vehicle application is partially obscured by the first overlay;
	displaying a split screen add icon with the display of the first overlay, wherein the split screen add icon is displayed at a lower side of the first overlay adjacent to the second portion of the display field not covered by the first overlay; 

displaying with the graphical user interface a second overlay having a split screen delete icon, wherein the currently running vehicle application is partially obscured by the second overlay; and
upon a selection of the split screen add icon, displaying the second overlay covering a second portion of the display field that includes a plurality of application icons, wherein a portion of the currently running vehicle application not partially obscured by the second overlay is partially obscured by one of a semi-transparent shade or cover, a reduced resolution image, or a blurred image.

2.  (Original)  The method of claim 1 wherein the displaying with the graphical user interface a first overlay includes wherein the plurality of application icons includes a predetermined number of application icons.



4.  (Previously Presented)  The method of claim 2 wherein a portion of the predetermined number of application icons is displayed in a first orientation of the first overlay.

5.  (Original)  The method of claim 4 wherein a remaining portion of the predetermined number of application icons are displayed with a slider.

6.  (Canceled)

7.  (Canceled) 

8.  (Currently Amended)  The method of claim [[7]] 1 currently running vehicle application partially obscured by the second overlay.

9.  (Currently Amended)  The method of claim 8 further comprising not displaying the second overlay by closing the second overlay in response to a selection of the split screen delete icon.

10.  (Currently Amended)  The method of claim 9 wherein the displaying with the graphical user interface [[a]] the first overlay includes wherein the plurality of application icons includes a predetermined number of application icons.

11.  (Previously Presented)  The method of claim 10 wherein each of the predetermined number of application icons is displayed in a first orientation of the first overlay.



13.  (Original)  The method of claim 12 wherein a remaining portion of the predetermined number of application icons are displayed with a slider.

14. (Currently Amended)  A system for controlling the operation of a work vehicle having a work implement comprising:

a user interface including a touch screen display;

a control module work implement position signals from the user interface and provides program instructions to direct movement of the work implement in response to the work implement position signals, wherein the control module includes a processer and a memory, wherein the memory is configured to store program instructions and the processor is configured to execute the stored program instructions to: 
display on the touch screen display a display field;
display within the display field a graphical user interface including a launcher icon;
display with the graphical user interface a first overlay, upon a selection of the launcher icon 
display [[an]] a currently running vehicle application on a second portion of the display field not covered by the first overlay;
display a split screen add icon with the display of the first overlay, wherein the split screen add icon is displayed at a lower side of the of the first overlay adjacent to the second portion of the display field not covered by the first overlay; 

display with the graphical user interface a second overlay having a split screen delete icon, wherein the currently running vehicle application is partially obscured by the second overlay; and
upon a selection of the split screen add icon, display the second overlay covering a second portion of the display field that includes a plurality of application icons, wherein a portion of the currently running vehicle application not partially obscured by the second overlay is partially obscured by one of a semi-transparent shade or cover, a reduced resolution image, or a blurred image.

15.  (Previously Presented)  The work vehicle of claim 14 wherein the processor is configured to execute the stored program instructions to:
display with the graphical user interface the first overlay having a predetermined number of application icons.

16.  (Previously Presented)  The work vehicle of claim 15 wherein the processor is configured to execute the stored program instructions to:
display the predetermined number of application icons in a first orientation of the first overlay.

17.  (Previously Presented)  The work vehicle of claim 15 wherein the processor is configured to execute the stored program instructions to:
display a first portion of the predetermined number of application icons in a first orientation of the first overlay.

18.  (Original)  The work vehicle of claim 17 wherein the processor is configured to execute the stored program instructions to:
display with a slider a remaining portion of the predetermined number of application icons.

19.  (Canceled)  

20.  (Currently Amended)  A comprising: 
a frame, 
a user interface including a touch screen display;
a work implement movably connected to the frame;
a control module supported by the frame and operatively connected to the user interface and to the work implement, wherein the control module receives implement position signals from the user interface and directs movement in response to the implement position signals, wherein the control module includes a processer and a memory, wherein the memory is configured to store program instructions and the processor is configured to execute the stored program instructions to: 
display on the touch screen display a display field;
display within the display field a graphical user interface including a launcher icon;
display with the graphical user interface a first overlay, upon a selection of the launcher icon a first time, wherein the first overlay covers a first portion of the display field and includes a plurality of application icons;
display a currently running vehicle application on a second portion of the display field not covered by the first overlay;
display a split screen add icon with the display of the first overlay, wherein the split screen add icon is displayed at a lower side of the of the first overlay adjacent to the second portion of the display field not covered by the first overlay;

display with the graphical user interface the first overlay having a predetermined number of application icons;
display with the graphical user interface a second overlay having a split screen delete icon, wherein the currently running vehicle application is partially obscured by the second overlay; and
upon a selection of the split screen add icon, display the second overlay covering a second portion of the display field that includes a plurality of application icons, wherein a portion of the currently running vehicle application not partially obscured by the second overlay is partially obscured by one of a semi-transparent shade or cover, a reduced resolution image, or a blurred image.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Prior Art fails to teach, suggest or render obvious “display with the graphical user interface a second overlay having a split screen delete icon, wherein the currently running vehicle application is partially obscured by the second overlay; and
upon a selection of the split screen add icon, display the second overlay covering a second portion of the display field that includes a plurality of application icons, wherein a portion of the currently running vehicle application not partially obscured by the second overlay is partially obscured by one of a semi-transparent shade or cover, a reduced resolution image, or a blurred image” as recited in the claims and in combination with the other limitations recited. 

In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145